 Case 3:19-cv-00813-REP Document 29-1 Filed 03/18/20 Page 1 of 1 PageID# 290




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division




CHMURA ECONOMICS &
ANALYTICS, LLC,

PlaintifE^Counterclaim
Defendant,                                                 Case No. 3:19-cv-813-REP




RICHARD LOMBARDO,

Defendant/Counterclaim
Plaintiff.


               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order entered
in the above-captioned action and attached hereto, understands the terms thereof, and agrees to
be boundby its terms. The undersigned submits to thejurisdictionof the United States District
Court for the Eastern District of Virginia in matters relating to the Protective Order and
understands thatthe terms of the Protective Order obligate him/her to use documents designated
CONFIDENTIAL in accordance with the Order solely for the purposes of the above-captioned
action, andnot to disclose any such documents or information derived directly therefrom to any
other person, firm or concem.

        The undersigned acknowledges that violation of the Protective Order may result in
penalties for contempt of court.

Name:


Job Title:


Employer:

Business Address:




Date:                              .Signature:
